DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 12/09/2020. As directed by the amendment: claim(s) 1 has/have been amended; no claim(s) has/have been cancelled and no new claim(s) has/have been added. Thus, claims 1-4 are presently pending in this application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al (US 2011/0193269).
Regarding claim 1, Ito discloses a device (Fig. 1 #1 laser processing device) for separating a substrate, comprising: a laser machining head (Shown in the figure below) configured to deflect laser radiation onto the substrate (Fig. 1 shows a laser deflected onto a substrate), the laser machining head (Shown in the figure below) comprising focusing optics (Fig. 1 #50 objective lens) having a numerical aperture greater than 0.3 ([0073] lines 1-7 ---“For example, when the focal length of the lens 50 is f=4 mm, the refractive index of the processing target 60 is n'=1.49, the numerical aperture is NA=0.8, the laser wavelength is 660 nm, and the medium movement distance is d=0.9 mm, the focal depth after correction approximately becomes medium movement distance d.times.refractive index n', and is at the position of 1.34 mm from the medium surface.); 
and a transmissive medium1 (Fig. 1 #60 processing target), the transmissive medium (Fig. 1 #60 processing target) having an intensity-dependent refractive index greater than air ([0073] lines 1-7 ---“For example, when the focal length of the lens 50 is f=4 mm, the refractive index of the processing target 60 is n'=1.49, the numerical aperture is NA=0.8, the laser wavelength is 660 nm, and the medium movement distance is d=0.9 mm, the focal depth after correction approximately becomes medium movement distance d.times.refractive index n', and is at the position of 1.34 mm from the medium surface.), the transmissive medium (Fig. 1 #60 processing target) being disposed in a path of the laser radiation (Shown in the figure below), 
wherein the transmissive medium (Fig. 1 #60 processing target) is connected to the laser machining head (Shown in the figure below) ([0069] lines 3-6 ---“As shown in FIG. 2, when a transparent medium 60 having a parallel plane shape is inserted in a focusing optical system including the condenser lens 50, the focus deviates by .delta. from O to O'.”) and arranged so as to be movable together therewith ([0091] lines 1-5 ---“At Step S05, the relative position of the focusing optical system including the SLM 40 and the condenser lens 50 and the processing target 60 is changed, so that the condenser lens 50 may be moved instead of moving the processing target 60, or both of these may be moved.”).

    PNG
    media_image1.png
    468
    430
    media_image1.png
    Greyscale

Regarding claim 2, Ito teaches the device as appears above (See the rejection of claim 1), and Ito further teaches wherein the laser radiation is deflected through the transmissive medium (Fig. 1 #60 processing target) (Shown in the figure below), and wherein the transmissive medium (Fig. 1 #60 processing target) transmits a wavelength of the laser radiation ((Examiner notes that the phrase “wherein the laser radiation is deflected through the transmissive medium, and wherein the transmissive medium  transmits a wavelength of the laser radiation” is a statement of intended use and the structure of the device as taught by Ito can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.).
	Regarding claim 3, Ito teaches the device as appears above (See the rejection of claim 2), and Ito further teaches wherein the transmissive medium comprises a plane-parallel plate ([0069] lines 3-6 ---“As shown in FIG. 2, when a transparent medium 60 having a parallel plane shape is inserted in a focusing optical system including the condenser lens 50, the focus deviates by .delta. from O to O'.).
	Regarding claim 4, Ito teaches the device as appears above (See the rejection of claim 2), and Ito further teaches wherein the substrate comprises sapphire ([0100] lines 1-5 ---“ The aberration-correcting method, the laser processing method, and the laser irradiation method of the first embodiment are preferably applicable to internal processing of a substance having a wavelength region with high transmittance, such as glass, silicon, and sapphire substrates.”).
	
Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
Applicant argues that Ito does not teach and teaches away from the newly amended limitation “wherein the transmissive medium is connected to the laser machining head and arranged so as to be movable together therewith.” Examiner respectfully disagrees.
Ito teaches that the processing target may be inserted into the optical system ([0069] lines 3-6 ---“As shown in FIG. 2, when a transparent medium 60 having a parallel plane shape is inserted in a focusing optical system including the condenser lens 50, the focus deviates by .delta. from O to O'.”) and is movable with the optical system ([0091] lines 1-5 ---“At Step S05, the relative position of the focusing optical system including the SLM 40 and the condenser lens 50 and the processing target 60 is changed, so that the condenser lens 50 may be moved instead of moving the processing target 60, or both of these may be moved.”). 
Ito teaches that the processing target  is inserted into the optical system which is an element of the machine head. The processing target moves along with the machine head when the machine head is moved.
Applicant argues that Ito teaches away from modifying the device of Ito to include the newly required features of the transmissive medium being connected to the machining head and arranged as to be movable together therewith. 
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE E MILLS JR./Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ito uses multiple descriptors for the tranmissive medium. Ito uses the terms “transparent medium,” “medium,” and “processing target.” The “processing target” is the region at which the laser is applied to the “transparent medium” or “medium.”